Citation Nr: 0117102	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-08 565A	)	DATE
	)
	)


THE ISSUE

Whether an April 1946 decision by the Board of Veterans' 
Appeals, which denied service connection for defective 
hearing, should be revised or reversed on the grounds of 
clear and unmistakable error.



REPRESENTATION

Appellant represented by:	Glenn S. McCormick, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran, who is the moving party in this case, had active 
military service from June 1943 to February 1945.  

The record in this case shows that in April 1946, the Board 
of Veterans' Appeals (Board) denied service connection for 
defective hearing.  In June 1996, the Board received a 
request from the veteran for reconsideration of its 1946 
decision.  The Board denied that motion for reconsideration 
in August 1998, but at the same time, informed the veteran 
that under recently enacted statutory authority, the motion 
for reconsideration was also being construed as a motion for 
revision on the grounds of clear and unmistakable error (CUE) 
in the Board's 1946 decision.  (The recently enacted statute 
to which reference was made was 38 U.S.C.A. § 7111, which 
confers authority upon the Board to revise its prior 
decisions on such grounds.)  The moving party was also 
advised that a final determination on the motion to revise 
the Board's 1946 decision on grounds of CUE was being 
deferred until the regulations implementing that newly 
enacted law were finalized.  

In March 1999, the Board wrote to the veteran and advised 
that, in January 1999, VA had published final regulations 
implementing the statute establishing the Board's authority 
to revise its prior decisions based on CUE.  A copy of those 
regulations was also provided.  In addition, the Board 
advised that, in order to afford the moving party the 
opportunity to review the new regulations and decide how best 
to present his case, contrary to what the Board had indicated 
in earlier correspondence, the previous motion for 
reconsideration would not be construed as a motion to revise 
the prior decision based on CUE unless a statement was 
received within 60 days, from either the veteran or his 
representative, specifically requesting that the Board 
proceed with its adjudication of the request to revise its 
previous (1946) decision.  In May 1999, the Board received a 
response from the veteran reflecting a desire that the Board 
proceed to address the motion to revise the 1946 decision 
based upon an allegation of CUE. 

In July 1999, the Board entered a decision in which it denied 
the veteran's CUE claim.  The veteran appealed this decision 
to the Court of Appeals for Veterans Claims, (Court).  While 
the matter was pending before the Court, the Board notified 
the General Counsel of VA that the July 1999 Board decision 
contained an obvious error that the Board wished to correct.  
Because jurisdiction over the case resided with the Court, 
the Board could not reconsider its decision without 
permission from the Court.  In an April 2000 order, the Court 
vacated the Board's July 1999 decision and remanded the 
matter to the Board for readjudication.  

In August 2000, the Board received notice that the veteran 
had appointed an attorney to represent him.  Shortly 
thereafter, the Board advised the attorney that he could 
submit additional argument or evidence in support of the 
veteran's appeal.  In September 2000, the Board received 
additional argument in the case from the veteran's attorney 
and a Motion for Waiver in which the attorney asked for a 
waiver to allow him to submit the additional argument as well 
as a medical report.

In November 2000, the Board wrote to the attorney to clarify 
whether it was the attorney's intent to submit additional 
medical evidence in the case and to advise him of the 
provisions of 38 C.F.R. § 20.1403(b) which require that 
review for CUE in a prior Board decision be based on the 
record and law that existed at the time of the prior Board 
decision.  A VA Form 119, Report of Contact, dated in 
November 2000, shows that the attorney wished to submit 
additional argument on the matter of CUE and the Board agreed 
to hold the case in abeyance to allow him sufficient time to 
prepare the argument.  In December 2000, the Board received 
further argument from the veteran's attorney.

In addition to the foregoing, the Board notes that the claims 
file reflects that in September 1998, the veteran was 
examined for VA purposes.  The audiologist who conducted this 
examination commented that it was unlikely the veteran's 
military service could have aggravated his hearing loss 
beyond its natural progress, but suggested that a 
consultation with an ear specialist would be useful.  The 
current record does not reflect that this consultation was 
accomplished.  In an October 1998 statement from the veteran, 
however, he inquired into the status of a medical appointment 
in this regard, which suggests that he wishes to continue to 
pursue what is presumably an on-going attempt to reopen his 
service connection claim.  This is brought to the attention 
of the RO for appropriate action.  

Finally, the Board notes, as set forth above, that it is 
readjudicating this matter at the direction of the Court, 
which ordered that action at the request of the Board after 
it had identified an obvious error in the July 1999 decision 
that the veteran had appealed to the Court.  That error was 
not specifically identified, however, and when the veteran 
reviews the Board's vacated 1999 decision, and compares it 
with this document, he will observe that both result in a 
denial of his motion.  Therefore, he may reasonably wonder 
the nature of the error the Board sought to correct.  The 
error the Board identified was in the manner in which it had 
originally disposed of the veteran's motion, that is, in 
ordering it dismissed without prejudice to refiling.  That 
was an incorrect disposition of the matter at that time.  The 
present decision corrects that error, and also addresses the 
additional arguments and contentions submitted on behalf of 
the veteran since that time.  


FINDINGS OF FACT

1.  In a decision of April 1946, the Board determined that 
the evidence in its entirety was sufficient to conclude that 
the defective hearing disclosed during service was the 
continuation of a preexisting chronic, progressive ear 
condition and that the increase in severity during service 
was clearly and unmistakably shown by the evidence of record 
as due to the normal progress of the pre-service condition. 

2.  The Board's decision of April 1946 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's April 1946 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that when examined in June 
1943 in connection with the veteran's entrance into service, 
the presence of "slight conductive deafness, left" was 
noted.  Hearing acuity was shown as 20/20 for the right ear 
and 15/20 for the left ear.  Subsequently, a Certificate of 
Attending Physician, completed and signed by Carroll F. 
Haines, M.D., in June 1945, shows that Dr. Haines reported 
having attended the veteran in May, August, and September 
1943, and in January and December 1944 for auditory nerve 
deafness.  The doctor stated that audiometer tests showed 
"falling off of high tones."

A Certificate of Attending Physician, completed and signed by 
Joseph V. F. Clay, M.D., in April 1945, shows that Dr. Clay 
reported having attended the veteran in October 1944 for 
"Dullness of hearing -- progressive".  The doctor also 
noted, "No change in tympanic membranes[;] marked reduction 
in hearing as set forth in attached audiogram."  The 
audiogram report is also of record.  This showed a 47.3% 
hearing loss in the right ear, and a 61.8% hearing loss in 
the left ear.  Further, Dr. Clay noted, in what was described 
as a verbatim report from his office record, that the 
veteran's chief complaint was 

Dullness of hearing: patient feels that it is 
progressive: marked for past 1 1/2 yrs.: states that 
first noticed loss of hearing in 1937 following 
removal of cerumen:

Under "Status", Dr. Clay noted, "No change in tympanic 
membranes:  marked reduction in hearing."

In a letter, dated in December 1944, to the Commandant of the 
Medical College where the veteran was stationed during active 
service in a training program to complete his medical degree, 
R. W. Plummer, M.D., Medical Director, stated that the 
veteran had been examined carefully by the Health Director 
and by two members of the staff in consultation.  Dr. Plummer 
stated, "We find that this boy has an otosclerosis and that 
the hearing loss recorded by A-2 audiometer is 47.3 right ear 
and 61.8 left ear.  It is quite probable that very little can 
be done to improve his hearing."  Dr. Plummer hoped that the 
Commandant would allow the veteran to complete his academic 
examinations in February 1945 and recommended that the 
veteran then be transferred to a service department hospital 
for disposition.

Service medical records show that in February 1945, the 
veteran was admitted to a service department hospital for the 
chief complaint of "defective hearing".  An examiner noted 
that the veteran was sent to the hospital "[with] a 
diagnosis of deafness (otosclerosis) [seven] years duration" 
for a disposition.  A hearing examination revealed low 
conversational voice testing at 10/15 bilaterally.  These 
records also show that audiograms were conducted over a 
three-day period.  They showed that on the first day, it was 
recorded that the veteran had an 82% left ear hearing loss 
and a 71% right ear hearing loss.  The second day there was a 
55% left ear hearing loss and a 34% right ear hearing loss.  
On the third day, two tests were apparently conducted.  One 
revealed a 49% left ear hearing loss and a 33% right ear 
hearing loss.  The other revealed a left ear 31% loss and a 
right ear 12% loss.  

On the final summary for this period of hospitalization, it 
was again noted that the veteran had been admitted to the 
hospital for a disposition regarding defective hearing 
proficiency due to otosclerosis of seven years duration.  It 
was also recorded that "There is no definite treatment for 
this type of hearing loss."  Further, the physician 
completing that summary recorded that the hearing loss was 
not incurred in line of duty but rather existed prior to 
induction (EPTI).  The diagnosis was defective hearing, 
chronic, bilateral, cause undetermined.

Subsequently, a Certificate of Disability for Discharge, 
Report of Board of Medical Officers, was prepared.  This 
document, dated in February 1945, showed that the veteran was 
considered unfit for military service because of defective 
hearing, with the specific diagnosis as "defective hearing, 
chronic, bilateral, cause undetermined."  The veteran's 
actual hearing acuity was shown as "8/15, 34% loss" in the 
right ear and "5/15, 55% loss" in the left ear.  The date 
of onset of the condition was noted to be 1936.  Further, it 
was the conclusion of the Medical Board that hearing loss had 
existed prior to the veteran's entering into service and had 
not been aggravated by service.  Shortly thereafter, the 
veteran was discharged from service.  

A week after the veteran's service discharge, the RO received 
the veteran's claim for service connection for hearing loss.  
On the application form, the veteran noted, "I first noticed 
a reduction in auditory acuity in 1937, but I noticed a more 
pronounced reduction in auditory acuity from January 1944 to 
the present day."  In a July 1945 rating action, the RO 
denied the veteran's claim, noting the conclusion that the 
change in the veteran's auditory acuity was not due to 
aggravation by service, but by the natural progress of the 
disease.   

In February 1946, the veteran expressed a desire to appeal 
the decision made by the RO, setting forth his contentions as 
follows:  

From the time I was inducted to the 
present time, my auditory acuity has 
decreased consistently, far below normal.  
From the diagnosis of Otosclerosis which 
was given to me, the etiology or cause of 
this disease is unknown.  The course of 
the disease is known, but since the cause 
is unknown, there is no way of proving 
what may or may not have aggravated this 
condition while in the service, so in my 
opinion I cannot see how anyone can 
justify the ruling that this was not 
aggravated by service when the cause is 
not known.

In March 1946, the veteran appeared at a hearing conducted at 
the RO.  There, he stated that the etiology of the disease, 
otosclerosis, causing his hearing loss was not known and 
"there is no way to prove what may or may not have 
aggravated this condition."  He referred to a book, 
"Diseases of Nose, Throat, and Ear", which apparently 
indicated that pregnant women with the same condition 
experienced an acceleration of hearing loss from the strain 
of pregnancy, and he made a comparison between the strain 
women underwent in that situation and the strain that he 
experienced during military service, having to get up early 
every day and having to undergo the burden of drilling and of 
studying long hours for his medical degree.

Thereafter, the case was forwarded to the Board, and in April 
1946 the Board denied the veteran's claim.  In explaining its 
decision, the Board wrote as follows:  

Defective hearing was noted at enlistment.  The 
Army clinical records show that defective hearing 
of seven years' duration was found in service and 
evidence revealed the veteran first noticed loss of 
hearing in 1937.  There is no record of any injury 
to the ears or incidents in service which would 
tend to adversely affect the ear condition.  It is 
the conclusion of the Board that the defective 
hearing disclosed during service was the 
continuation of the preexisting chronic, 
progressive ear condition and that the increase 
does not reflect aggravation of the underlying 
pathology of the ears but is clearly and 
unmistakably shown by the evidence of record as due 
to the normal progress of the preservice condition.  

It is this decision that the veteran seeks to revise, arguing 
that it contains clear and unmistakable error.  

The arguments advanced to support the veteran's present 
motion are set forth in written statements prepared by the 
veteran in March 1998, July 1998, and May 1999, as well as in 
written statements submitted by the veteran's representative 
in September and December 2000.  In arguing that the Board's 
1946 decision contained error, the veteran's representative, 
in his December 2000 statement recites the various facts 
found in this case, which are essentially consistent with 
those set forth in this decision.  In referring to these 
facts, it is then argued that erroneous judgments were made 
in the Board's consideration of those facts.  In particular, 
it is maintained that it was erroneous to rely on a statement 
in the veteran's service records that there was hearing loss 
in 1937, based on a comment that there was ear wax or cerumen 
removed at that time.  This is considered erroneous because 
ear wax does not reflect a disease or diagnosis of a pre-
existing condition.  In addition, it is argued that there was 
no disability or impairment at the time of the veteran's 
enlistment, since the veteran was determined to be physically 
fit for full military duty.  

Further, it is argued that there were a number of factual 
errors in the Certificate of Disability for Discharge, which 
presumably is an attempt to show that the entire document is 
unreliable.  A specific error pointed to in this document was 
the finding that the disability had its onset in 1936.  This, 
it is argued, was inconsistent with the entrance examination 
report which found the veteran fit for duty.  Likewise, the 
veteran's representative maintains that there was no 
substantiation for the conclusions set forth in this document 
that the veteran had a pre-existing medical condition, and 
"that there was no aggravation of the condition during 
active service."  

Another argument made by the veteran's representative in an 
effort to show that the claimed disability had its onset in 
service is that, if the disability for which the veteran was 
deemed unfit for service had an undetermined cause, "it is 
just as likely the cause was the rigors of military service . 
. . as the cause was something else."   

Finally, the veteran's representative points out that after 
another physician reviewed the veteran's records in 1998, his 
conclusion was that the veteran's hearing loss occurred 
during service.  

The veteran's representative also makes what he styles as 
legal arguments, contending that the Board failed to apply or 
consider the presumption of service connection for 
aggravation of a pre-existing injury under the proper legal 
standard.  It is argued that the Board, 

 . . . had an obligation to prove by "clear an 
unmistakable evidence," that the hearing loss was 
the natural progress of a disease.  Given that the 
doctors indicated his hearing loss was due to an 
"undetermined cause" with "etiology unknown" the 
Appellant argues that the [Board] did not have 
clear and unmistakable evidence that the bilateral 
hearing defect existed prior to induction.  

Second, the Appellant argues that if the [Board] 
could demonstrate that the bilateral hearing loss 
existed prior to service, assuming that the 
Appellant's statement that he experienced hearing 
loss following ear wax removal demonstrates 
preexistence of a disease, the [Board] must 
demonstrate that by clear and unmistakable evidence 
that the hearing loss was not aggravated in 
service.  

(The veteran's attorney's December 2000 statement, pages 
7,8.)  

It is further argued that a proper application of Veterans 
Regulation 1(a), Part I, paragraph I(d), (in effect at the 
time of the 1946 decision), provides presumptions favorable 
to the veteran for service connection and a burden on the 
government to rebut the presumption.  It is indicated that in 
making its determination, the Board relied on the statement 
of one of the individuals who entered the rating action that 
the veteran appealed, (i.e., that the hearing loss was the 
progress of a natural disease), and that there was no 
evidence in the file to support this assertion.  

The veteran's representative goes on to state that it is the 
veteran's position that 

. . . the [Board] did not come forward with clear 
and unmistakable evidence to overcome the favorable 
presumption and show that a bilateral hearing loss 
existed prior to service.  There are no records 
showing preexistence and the [veteran] was found 
fully fit for service.  

These points are dispositive in the case.  If the 
natural progress of a preexisting disease led to 
the [veteran's] hearing loss service connection 
would not be warranted.  If, however, a preexisting 
condition was aggravated in service, service 
connection is mandated.  Clearly, specific findings 
of preexistence are missing.  There is nothing in 
the record to substantiate that the hearing loss 
was due to a preexisting disease, in fact, again 
the record clearly reveals the diseases cause is 
unknown and etiology undetermined.  

The application of the regulation granting the 
presumption of service connection requires that the 
evidence rebutting it be presented and be clear and 
unmistakable to defeat the presumption of service 
connection. . . . Absent this evidence, Veterans 
Regulation 1(a), Part I, paragraphs I(b) and (d) 
require the presumption of service connection.  

(Veteran's attorney statement dated in December 2000, pages 
8,9.)

In his September 2000 statement, the veteran's representative 
essentially argues that the evidence shows that the veteran 
did not have a disability when he entered service, and that 
ear wax removal in 1937 cannot be considered evidence of a 
pre-existing disability.  He further argues that if the cause 
of the disability at issue was undetermined, one cannot 
conclude there was a pre-existing disease, and, likewise, its 
cause is just as likely to have been service related, as 
opposed to something else.   He maintains that the 
Certificate of Disability for Discharge contained erroneous 
information regarding the date of onset of the disability, 
that there was no evidence to substantiate the pre-service 
existence of a disability, and that it erroneously showed no 
aggravation of the disability during service.  In another 
document, (i.e., the June 1945 certificate from Dr. Haines), 
the veteran's representative argues that it erroneously 
referred to the presence of high tone hearing loss, when 
tests actually revealed the presence of low tone hearing 
loss.  

The veteran's statements, like those of his attorney, set 
forth a number of facts from the evidence which are 
accurately stated, but which the veteran contends require a 
different conclusion than reached by the Board.  The 
underlying basis for the veteran's contentions are somewhat 
obscure, as he insists that he had no disability at entrance 
into service, pointing out that his right ear hearing was 
normal at entrance, but at the same time contends that his 
condition was aggravated by service.  The veteran also 
expressed his view that his entrance examination was 
deficient owing to the failure to conduct an audiometric 
examination.   

At the time of the Board's decision in 1946, the criteria for 
establishing service connection for a given disability were 
similar to those that are currently in effect.  Presently, 
service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  Generally, veterans are presumed to have 
entered service in sound condition as to their health.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991).  The foregoing 
presumption, however, attaches only where there has been an 
induction examination in which the later complained of 
disability was not noted.  The regulation provides expressly 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304 (b)(1) (2000).  See Verdon v. 
Brown, 8 Vet.App. 529, 535 (1996) (disorder must be detected 
at entrance examination to be considered a preexisting 
condition).

Further, under 38 C.F.R. § 3.304(b) (2000), the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence that the disability at issue existed prior to 
service.  That notwithstanding, a preexisting disability will 
be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306.  

At the time of the Board's decision in 1946, the relevant law 
was set out at Veterans' Regulations (VR) No. 1(a), Part I, 
paragraph I, as amended by an Act of July 13, 1943, Pub. L. 
No. 144.  This, in pertinent part, was as follows:  

(a)  For disability resulting from personal injury 
or disease contracted in line of duty, or for 
aggravation of a pre-existing injury or disease 
contracted or suffered in line of duty, when such 
disability was incurred in or aggravated by active 
military or naval service . . . the United States 
will pay to any person thus disabled and who was 
honorably discharged a pension . . . but no pension 
shall be paid if the disability is the result of 
the person's own misconduct.  

(b)  [E]very person employed in the active military 
or naval service shall be taken to have been in 
sound condition when examined, accepted and 
enrolled for service except as to defects, 
infirmities or disorders noted at time of the 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed prior to acceptance 
and enrollment and was not aggravated by such 
active military or naval service.  

(d)  [A] pre-existing injury or disease will be 
considered to have been aggravated by active 
military service . . . where there is an increase 
in disability during active service unless there is 
a specific finding that the increase in disability 
is due to the natural progress of the disease.  

VR No. 1(a), Part I, para. I(a),(b),(d).  

Also applicable at the time of the Board's 1946 decision, 
were the instructions interpreting the above mentioned 
criteria.  Specifically:

(a)  Where notation or clear and unmistakable 
evidence shows that a disease or injury existed 
prior to service, service connection on the basis 
of aggravation will be conceded in case there is 
any increase in disability during active service 
resulting from the injury or disease manifested on 
the record, except where contrary to clear and 
unmistakable facts including medical principles.

(b)  In considering the question of aggravation 
attention is invited to the fact that by reason of 
the amendment of paragraph (a) (2), [section] 
35.011, greater weight attaches to the report of 
examination at the time of entrance into active 
service than heretofore.  Also, that paragraph (a) 
(4), [section] 35.011, is modified to the extent 
that medical judgment alone, as distinguished from 
well established and accepted medical principles, 
is no longer sufficient to support a finding of 
natural progress. . . .

38 C.F.R. § 35.011, Note 3(a), (b) (Supp. 1943).

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As to the merits of the veteran's current motion, it should 
be kept in mind that the Board is not now adjudicating the 
claim of service connection, since the posture of this appeal 
is one of a CUE challenge to a previous decision denying that 
benefit. Thus, the focus of this decision is not whether the 
undersigned would have come to the same conclusion as the 
Board did in 1946, but whether that 1946 decision contained 
clear and unmistakable error.  As the applicable criteria 
reflect, to succeed in that endeavor, the veteran must 
overcome a very high burden.  

In examining the veteran's contentions, (to include those of 
his attorney), it appears that what is essentially argued is 
that the evidence did not show the pre-service existence of 
the disability at issue, and that therefore, it must be 
concluded that the onset of this disability occurred during 
service.  In the alternative, if the disability pre-existed 
service, the argument is that the Board failed to correctly 
apply or consider the applicable criteria for establishing 
service connection, specifically those that relate to 
presumption of service connection for aggravation of a pre-
existing disorder.  

With respect to any arguments regarding the presence or 
absence of defective hearing prior to service, it must be 
noted that the arguments that are made to support the 
conclusion there was no such pre-service disability amount to 
no more than an expression of disagreement as to how the 
Board weighed the facts it had before it in 1946.  Clearly, 
defective hearing was noted when the veteran was examined in 
connection with his induction into service in June 1943.  
Further, one physician reported that he treated the veteran 
for "auditory nerve deafness" in May 1943, (one month 
before the veteran entered service), and another physician 
recorded that the veteran reported to him in 1944 that he 
(the veteran) first noticed loss of hearing in 1937.  The 
veteran himself indicated in his original (1945) application 
for VA benefits that he first noticed a reduction in auditory 
acuity in 1937.  Thus, there was obviously ample evidence in 
the record in 1946 that the veteran had defective hearing at 
the time of his entrance into service in June 1943.  To argue 
that the facts should be interpreted as showing otherwise is 
no more than a simple disagreement as to how the facts were 
weighed or evaluated.  This is specifically cited in 
applicable regulation as an example of what does not 
constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  

As to the specific arguments made by the veteran concerning 
what the facts showed, he appears to have concluded that the 
Board found the presence of ear wax in 1937 to be proof of 
the disability whose onset occurred prior to service.  The 
Board, however, made no such finding, but rather addressed 
itself to the issue of defective hearing.  That impairment, 
in fact, was noted at the time of the veteran's service 
entrance examination, and whether or not this finding was in 
some way linked to the presence of ear wax reportedly found 
in 1937, is irrelevant. 

The veteran also argued that the evidence showed that there 
was no disability present at service entrance because he was 
found fit for duty at that time.  Although the veteran was 
found fit for duty, that conclusion does not address whether 
any defect was or was not present.  If there was a defect 
present, as was obviously the case here, it was simply not so 
disabling as to have rendered the veteran unfit at that 
moment.  

Regarding what the veteran identifies as errors in the 
Certificate of Disability for Discharge, these are either 
irrelevant, as in the case of the notation concerning the 
"1936" onset of disability, as opposed to "1937", or 
simply the veteran's disagreement with the medical 
conclusions set forth in that document.  Noting the onset of 
disability as 1936 versus 1937 is irrelevant because, in 
either case, the disability would have been present before 
service.  As to the medical conclusions set out in this 
document, they were obviously crucial pieces of evidence the 
Board considered in 1946, because they showed that the 
claimed disability pre-existed service and was not aggravated 
by service.  Significantly, the veteran does not argue that 
this information contained in the document was misstated by 
the Board, but, rather, he seems to be arguing that the 
information the document provided should have been different, 
based on his interpretation of the facts.  This argument, 
however, clearly fails to address any error in the Board's 
decision, pointing instead to what might be characterized as 
mistakes in medical judgment made by those treating the 
veteran in service.  (Indeed, by making this argument, the 
veteran essentially acknowledges that the Board correctly 
read the evidence as it was presented at that time.)  
Certainly, had the information in this document been 
different, the Board may well have reached a contrary 
conclusion in 1946, but as it is, this document fully 
supported the Board's decision.  Under these circumstances, 
the veteran's argument in this regard cannot be considered a 
basis for revising the Board's 1946 decision.  

Another argument that has been advanced is that if the 
evidence showed in 1946 that the cause of the veteran's 
disability was unknown, there is a reasonable possibility 
that the cause of the disability was military service.  As 
already stated, defective hearing was noted at the time of 
the veteran's entrance into service.  As such, there is no 
need to speculate as to whether or not it had its onset in 
service.  Further, to argue, as the veteran appears to be 
doing, that his hearing loss may or may not have had its 
onset in service, leaves open as a reasonable conclusion the 
opposite result.  Such an argument cannot succeed in a CUE 
claim; it is necessary to show a result to which reasonable 
minds could not differ.  

As to the veteran's reference to the comments set forth in 
the 1998 statement from his treating physician, the Board 
need only point out that it must base its current decision on 
the record and law as it stood at the time of the 1946 
decision.  Accordingly, this 1998 document is of little 
probative value.  (In any case, this 1998 document does 
little more than restate the facts.  The physician who 
provided it essentially notes the presence of defective 
hearing at the veteran's entrance into service, and then 
observes an increase in severity of that hearing loss during 
service.  This offers no more insight into the record than 
was known in 1946.)  

Finally, the veteran made reference to an error in one 
document that identified his hearing loss as a high tone 
loss, rather than a low tone loss.  The significance of this 
error, however, was not stated and, as such, it is difficult 
to offer any response to it.  Nevertheless, the Board points 
out that in 1946, it simply addressed defective hearing, and 
did not concern itself with the particular tones the veteran 
had difficulty hearing.  What was important, then and now, 
was whether the veteran had hearing loss, when he had it, the 
extent to which it increased in severity during service, and 
the reasons for any such increase. 

At this juncture, it is appropriate to acknowledge that the 
veteran's service entrance examination only showed defective 
hearing with respect to the left ear, and, as such, one can 
speculate as to what the Board, the RO, and the veteran 
contemplated regarding the nature of the disability for which 
service connection was sought.  In his application for 
benefits, the veteran did not distinguish between left or 
right ear hearing loss, only mentioning in general terms a 
"reduction in auditory acuity."  Likewise, in his appeal to 
the Board, the veteran only discussed his hearing loss in 
general terms, rather than distinguishing between the left 
and right ear.  He did the same at his hearing conducted in 
March 1946.  The rating action which became the subject of 
the appeal to the Board in 1946 characterized the disability 
at issue as "defective hearing, chronic bilateral" and, as 
already mentioned, the disability the Board addressed was 
"defective hearing."  

Given the characterization of the disability at issue in such 
general terms, particularly by the veteran himself, and by 
the Board in its 1946 decision, it is the Board's present 
conclusion that this generalized description depicts the 
disability the Board was considering in 1946.  With that 
understanding of the nature of the disability at issue, (and 
as described above), it is clear that "defective hearing" 
was present at the time of the veteran's entrance into 
service, and that in order to establish service connection 
for that disability, it would be necessary for the evidence 
to show that the condition was aggravated by service.  
Indeed, this is how the Board characterized the issue before 
it in 1946, "Service connection by way of aggravation for 
defective hearing."  

[Although the Board appeared to be only addressing defective 
hearing in a general sense in 1946, one could also reasonably 
conclude that defective hearing with respect to both ears 
existed prior to the veteran's entry into service.  As stated 
above, the in-service medical records show the presence of 
left and right hearing loss that those treating the veteran 
considered to have been present for 7 years.  The evidence 
also included the veteran's Certificate of Disability for 
Discharge, which characterized the disability as bilateral 
defective hearing that had its onset in 1936, well before the 
veteran's entrance into service.  Further, the physician's 
report of pre-service treatment in May 1943 for auditory 
nerve deafness, could reasonably be read to encompass both 
ears.  This is particularly so when considered in light of 
the contentions the veteran made in connection with his 
original application for benefits, which seemed to be based 
on the premise that his hearing loss pre-existed service.  
Thus, on the record as it existed in 1946, the conclusion 
that the veteran had bilateral defective hearing prior to 
service, although not explicitly addressed by the Board at 
that time, would have been adequately supported.]  

The Board now turns to the contention that the Board did not 
properly consider or apply applicable criteria regarding 
service connection.  In particular, the Board must address 
the argument that it did not consider those provisions that 
establish a presumption of service connection when the 
disability at issue undergoes an increase during service.  It 
is obvious that the veteran's defective hearing underwent an 
increase in severity during service.  That being the case, 
service connection for defective hearing would be warranted, 
except where contrary to clear and unmistakable facts and 
medical principles which would support the finding that this 
increase in severity was due to the natural progress of the 
disability.  Although the Board's 1946 decision did not 
explicitly cite the applicable provisions regarding this 
presumption of service connection and the findings necessary 
to rebut that presumption, the Board did explicitly express 
its conclusion "that the defective hearing disclosed during 
service was the continuation of the preexisting chronic, 
progressive ear condition and that the increase [did] not 
reflect aggravation of the underlying pathology . . . but is 
clearly and unmistakably shown by the evidence of record as 
due to the normal progress of the preservice condition."  
Since this essentially describes the standard by which the 
presumption of service connection due to aggravation is 
rebutted, it is obvious that the applicable criteria 
regarding this presumption were considered by the Board in 
making its 1946 decision.  

As to the evidence supporting this conclusion, the record at 
the time of the Board's decision included the report of a 
Board of Medical Officers as set out in the veteran's 
Certificate of Disability for Discharge.  That document 
specifically indicated that the veteran's disability was 
considered to have existed prior to service, and that this 
disability was not aggravated by service.  (Contrary to the 
veteran's apparent contentions, this document did not reflect 
that the veteran's disability was not aggravated in service, 
or that it did not undergo an increase in severity during the 
veteran's period of active service.  Rather, this document 
reflected the conclusion that the veteran's defective hearing 
was not aggravated by service.  As stated above, it is 
obvious the disability underwent an increase in severity 
during service.)  Because the evidence before the Board in 
1946 showed that defective hearing was not service aggravated 
and, as the Board also noted, there was no evidence of any 
in-service injury to the ears that otherwise would have 
affected adversely affected the veteran's hearing, it was 
reasonable to conclude that the increase in disability that 
took place was due to the nature of the disability itself.  
This is what the Board specifically found, as it was required 
to do, in order to rebut the presumption in question.  

Furthermore, it is observed that this conclusion may also be 
considered to have been supported by accepted medical 
principles.  In making the determination that the veteran's 
defective hearing existed prior to service and was not 
aggravated by service, the veteran's in-service physicians 
were charged with considering the provisions of Army 
Regulations 615-630, 615-631 and 40-1025, in effect at that 
time.  In particular Army Regulation 40-1025, para. 63(g), 
(effective in December 1944), instructed that any increase in 
disability during service resulting from a condition that 
existed prior to service would be presumed to have been 
service aggravated, unless it could be proved otherwise on 
the bases of well-established medical principles.  As the 
service physicians did conclude that the veteran's defective 
hearing both pre-existed service and was not aggravated by 
service, it may be presumed this decision was consistent with 
controlling Army Regulations, which required the application 
of established medical principles.  Thus, the contention that 
the Board failed to consider the applicable criteria, both 
regarding the presumption of service connection when a 
preservice disability undergoes an increase in severity 
during service and that which is necessary to rebut that 
presumption, is without merit.  

Under the foregoing circumstances, the Board finds that the 
moving party has failed to identify clear and unmistakable 
error in the Board decision of April 1946.  Accordingly, his 
motion to revise that decision based on CUE is denied.  

In reaching this decision, the Board also observes that, 
during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 was enacted, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law addresses notification 
requirements of VA, and its duty to assist claimants in the 
development of claims.  Given the nature of a motion to 
revise an earlier decision based on CUE, however, additional 
development of the record is not at issue since the 
evaluation of those motions are based on the record as it is 
constituted at the time of the decision sought to be revised.  
Likewise, it is clear that the veteran was aware of the 
pertinent criteria considered in determining whether a prior 
decision was based on CUE as he was provided a copy of the 
relevant regulation in March 1999.  They were also set forth 
in the July 1999 Board decision that the veteran appealed to 
the Court.  Under these circumstances, any requirements of 
the Veterans Claims Assistance Act of 2000 have been 
satisfied, and no further action is necessary by the Board to 
ensure compliance with this law.  


ORDER

The motion for revision of the April 1946 decision of the 
Board on the grounds of clear and unmistakable error is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



